SWAN, J.,

concurring in part, dissenting in part.

The Government of the Virgin Islands appeals the judgment of the Superior Court remanding the above-captioned case to the Virgin Islands Department of Labor’s (“Department of Labor”) Unemployment Division (“Unemployment Division”) for a hearing consistent with the Superior Court’s May 5, 2008 Order.
Hard Rock Café’s management personnel and Sandra Rosemary Lee, a former employee of Hard Rock, appeared before Administrative Law Judge (“ALJ”), June Austin. The ALJ conducted a telephonic hearing on Lee’s appeal from the Unemployment Division’s decision, denying her petition for unemployment benefits. At the telephonic hearing, the ALJ informed Hard Rock’s management personnel that after the conclusion of the hearing, Hard Rock would be allowed to submit evidence in support of its contention that Lee had engaged in misconduct during her employment with Hard Rock. Lee was never afforded an opportunity to examine or to review the same evidence. Subsequently, the ALJ affirmed the Unemployment Division’s decision that Lee was ineligible for unemployment benefits. On appeal to the Superior Court, the Superior Court reversed the ALJ’s determination and remanded the case to the Department of Labor for further proceedings. The Government then appealed to this Court from the Superior Court’s May 5, 2008 Order reversing and remanding the case.
For the reasons elucidated below, I conclude that this Court lacks jurisdiction to consider the merits of this case. Therefore, I would dismiss the Government’s appeal from the Superior Court’s Order remanding the case to the Department of Labor for a meaningful hearing consistent with the due process requirements of the United States Constitution.
*635I. FACTS AND PROCEDURAL HISTORY
Lee was employed by Hard Rock as a prep cook from March 1995 until May 2000, when her employment was terminated. According to Hard Rock’s assistant general manager, Peter F. Vossenberg, Lee was sent home on Saturday, May 20, 2000, for being one half-hour late for work. Vossenberg stated that Lee was requested to appear on May 22, 2000 to discuss her job performance. Lee approached Vossenberg on May 22, 2000, intending to discuss with him her attitude in the workplace and her job performance. Vossenberg alleged that Lee manifested a negative attitude during the May 22,2000 meeting; therefore, he perceived no need to further counsel Lee because he had previously, without success, counseled her about her behavior in the workplace. Therefore, Vossenberg terminated Lee.
On May 27, 2000, Lee filed a claim for unemployment benefits (“benefits”) with the Department of Labor’s Unemployment Division. On June 1, 2000, the Department of Labor mailed to Lee the Unemployment Division’s decision, which denied Lee’s claim for benefits. On June 6, 2000, Lee appealed the Unemployment Division’s decision, denying her claim for benefits. The appeal was filed with the Department of Labor’s Hearing and Appeals Unit (“Hearing and Appeals Unit”). On June 15, 2000, the staff of the Hearing and Appeals Unit mailed Lee a notice to appear on June 23, 2000 for a hearing on her appeal of the denial of benefits. Accordingly, on June 23, 2000, the Hearing Unit conducted a telephonic hearing on Lee’s claim for benefits. At the telephonic hearing conducted by the ALJ, Lee appeared pro se; Vossenberg and Linda Frigerio, Hard Rock’s general manager, appeared at the hearing on behalf of Hard Rock.
In a July 18, 2000 decision, the ALJ concluded the following: (1) that in January 1999, Hard Rock implemented a progressive discipline procedure which included coaching, counseling, and investigating to correct problems in the workplace; (2) that all employees were aware of the general policy manual, addressing the procedures the employer could utilize for each documented work-related infraction; (3) that between the months of February and April 2000, Hard Rock experienced some scheduling problems with Lee, who failed to appear for work, thereby affording Hard Rock little or no advanced notice of her absence in order to make arrangements to provide for coverage of Lee’s work shift; (4) that *636on April 20, 2000, Hard Rock issued Lee a final warning in the form of a notice of disciplinary action because of her absence from work; (5) that on Saturday, May 20, 2000, Lee was sent home after reporting to work one half hour late; (6) that Lee was asked to return on Monday, May 22, 2000, for counseling with the assistant general manager; and (7) that the counseling discussion which ensued on that date resulted in Lee’s termination from her employment.
Relying on title 24, section 304(b)(3) of the Virgin Islands Code,1 the ALJ concluded that Lee was terminated for misconduct; therefore, she was ineligible for unemployment benefits. Lee filed a Motion for Reconsideration with the Hearing and Appeals Unit. On August 11, 2000, Lee’s Motion for Reconsideration was denied.
On August 23, 2000, Lee filed a Petition for a Writ of Review with the Superior Court, seeking to have that court review the ALJ’s decision. On February 20, 2001, the Superior Court granted Lee’s Petition for Writ of Review. In a May 5, 2008 Order, the Superior Court vacated the ALJ’s decision and remanded the case to the Unemployment Division for the Unemployment Division to grant relief consistent with the Superior Court’s May 5, 2008 Order.2 Thereafter, the Government filed a timely appeal to this Court.
*637II. JURISDICTION
Our jurisdiction in this case is subject to a determination of whether the remand of a case to an administrative agency for further proceeding on the merits of the case is either a final order or an appealable interlocutory order. Pursuant to title 4, section 32(a) of the Virgin Islands Code, this Court exercises “jurisdiction over all appeals arising from final judgments, final decrees or final orders of the Superior Court . . . .” Additionally, the Court may exercise its appellate jurisdiction when an interlocutory order of the Superior Court grants, continues, modifies, dissolves or refuses to dissolve or modify an injunction. V.I. Code Ann. tit. 4, § 33. The other statutory bases for an interlocutory appeal under title 4 of the Virgin Islands Code are not applicable to this appeal.
III. STANDARD OF REVIEW
This Court’s review of an order remanding a case to an administrative agency for further proceedings is conducted on a case by case basis. Sullivan v. Finkelstein, 496 U.S. 617, 623, 110 S. Ct. 2658, 110 L. Ed. 2d 563 (1990) (“There is, of course, a great variety in remands, reflecting in turn the variety of ways in which agency action may be challenged in the [trial] courts and the possible outcomes of such challenges.”).
IV. ISSUE
On appeal, the Government importunes this Court to consider whether “substantial evidence supports the finding that Lee is not entitled to unemployment insurance benefits[.]” (Br. of Appellant 3.) However, I must address a more critical issue sua sponte: whether the trial court’s May 5, 2008 Order remanding the case to the Unemployment Division for further proceedings is appealable to this Court.
V. DISCUSSION
A. Whether this Court has Jurisdiction Over an Appeal from the Trial Court’s May 5, 2008 Order Remanding the Case to the Unemployment Division for Further Proceedings
In its May 5, 2008 Order, the Superior Court concluded, inter alia, that the ALJ’s decision was unsupported by substantial evidence and that Lee was deprived of her due process right under the law. (Super Ct. Order of May 5, 2008 at 6, 8; App. of Appellant at 8, 10.) After the Superior Court *638vacated the ALJ’s decision and remanded the case to the Unemployment Division for it to grant relief consistent with its May 5, 2008 Order, the Government promptly filed an appeal to this Court.3 Essentially, the Government’s appeal fails to satisfy the prerequisites for appealing a final order or for appealing an interlocutory order. Accordingly, I will explicate why the Superior Court’s May 5, 2008 Order remanding the case to the Unemployment Division for alternate findings does not constitute either a final order or an appealable interlocutory order.
1. Jurisdiction Over a Final Order or Judgment of the Superior Court
This Court’s jurisdiction is imbedded in title 4, section 32(a) of the Virgin Islands Code, which states “[t]he Supreme Court shall have jurisdiction over all appeals arising from final judgments, final decrees or final orders of the Superior Court . . . .” Additionally, title 4, section 33 provides that a final judgment or order is appealable only upon entry in the trial court of the final judgment or order.
“A final judgment ‘ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.’ ” Riley v. Kennedy, 553 U.S. 406, 419, 128 S. Ct. 1970, 170 L. Ed. 2d 837 (2008) (quoting Catlin v. United States, 324 U.S. 229, 233, 65 S. Ct. 631, 89 L. Ed. 911 (1945)); see also V.I. Gov’t Hosps. & Health Facilities Corp. v. Gov’t of the V.I., 50 V.I. 276, 279 (V.I. 2008). Ordinarily, a case that is remanded to an administrative agency is not a final order for the purpose of appellate jurisdiction. Yusupov v. Att’y Gen., 518 F.3d 185, 195 (3d Cir. 2008) (citing Dir., Office of Workers’ Comp. Programs v. Brodka, 643 F.2d 159, 161 (3d Cir. 1981)). The same rule is applicable to this case. The Superior Court remanded the case to the Unemployment Division of the *639Department of Labor for a hearing that is consistent with that court’s May 5, 2008 Order. Because the Superior Court ordered the Unemployment Division to make further determinations on the facts of the case, I eschew concluding that the trial court’s Remand Order is a final order from which there is nothing else left for the Hearing and Appeals Unit or the Superior Court to do other than execute the judgment or order. Therefore, this Court does not have jurisdiction to hear this appeal pursuant to the authority vested in this Court by title 4, section 32(a) of the Virgin Islands Code.
2. Jurisdiction Over an interlocutory Order
The Government’s alternate basis for an appeal falls under the interlocutory appeals provision in title 4, section 33(b) of the Virgin Islands Code. This Court has jurisdiction over “[civil] interlocutory orders of the Superior Court ... , or judges thereof, granting, continuing, modifying, refusing or dissolving injunctions, or refusing to dissolve or modify injunctions.” 4 V.I.C. § 33(b)(1). Additionally, this Court has jurisdiction over “[civil i]nterlocutory orders appointing receivers, or refusing orders to wind up receiverships or to take steps to accomplish the purposes thereof, such as directing sales or other disposals of property.” Id. at 33(b)(2). Further, Rule 5 of the Virgin Islands Supreme Court Rules states that an order that is appealable as of right must be either final or included within the categories of interlocutory orders specified in title 4, sections 33(b) or (c) of the Virgin Islands Code.
Irrefutably, the Superior Court’s Remand Order of May 5, 2008, remanding the case to the Department of Labor for further proceedings, including the opportunity to “confront and rebut evidence presented against her[,]” does not constitute an appealable interlocutory order because the Order is not an injunction, nor is it an order pertaining to receivers or receivership, nor does the Superior Court’s Remand Order fall within the statutory purview of title 4, section 33(c) of the Virgin Islands Code.4 Therefore, the Government’s basis for seeking an appeal *640to this Court from the Superior Court’s Remand Order fails to comply with the prerequisites for an appeal under title 4, sections 32 and 33 of the Virgin Islands Code.
B. Proceedings on Remand
However, because this case has been remanded to the ALJ for further proceedings, there is an important issue that I must address. This Court has recognized that, “an appellate court... may, in the interests of judicial economy, nevertheless consider other issues that, while no longer affecting the outcome of the instant appeal, are ‘likely to recur on remand.’ ” Phipps v. People of the V.I., S.Ct. Crim. No. 2008-0032 at *7, 2011 VI. Supreme LEXIS 1, *11 (V.I. Feb. 14, 2011) (quoting Smith v. Turnbull, S.Ct. Civ. No. 2007-0104, 2010 V.I. Supreme LEXIS 34, *8 (V.I. Sept. 14, 2010)). Therefore, without addressing the merits of the case, and independent from the case itself, I am compelled to address the issue of a telephonic hearing’s impact on Lee’s due process rights.
The Fourteenth Amendment to the Constitution of the United States provides, in pertinent part, that no state shall “deprive any person of life, liberty, or property, without due process of law[.]” U.S. Const. amend., XIV § 1; see also Revised Organic Act of 1954, § 3, 48 U.S.C. § 1561, reprinted in V.I. Code Ann., Historical Documents, Organic Acts, and U.S. Constitution at 86 (1995) (preceding V.I. CODE Ann. tit. 1). Importantly, Lee has “a property right in receiving unemployment benefits to which [she] is entitled by [our local] statute[, title 24, section 304(b)(3)]----Thus, it is clear that [she] may not be deprived of this right without due process.” Ross v. Horn, 598 F.2d 1312, 1317-18 (3d Cir. 1979) (citing Mathews v. Eldridge, 424 U.S. 319, 322, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)).
Before a government agency deprives a person of a property right, there must be a hearing, which entails an opportunity for the person to *641defend that right. Elsmere Park Club, L.P. v. Town of Elsmere, 542 F.3d 412, 417 (3d Cir. 2008). Such a procedural safeguard is established to ensure that substantially unfair and simple mistaken deprivations can be avoided. Id. The three factors the Supreme Court of the United States has considered in assessing whether a claimant was afforded a hearing that complies with due process include: (1) the private interest that will be affected by the official action; (2) the risk of an erroneous deprivation of such interest through the procedures used, as well as the probability, if any, of substitute procedural safeguards; “and (3) the government’s interest, including the function involved and the fiscal and administrative burdens that additional or substitute procedural requirement would entail.” Wilkinson v. Austin, 545 U.S. 209, 211, 125 S. Ct. 2384, 162 L. Ed. 2d 174 (2005) (citing Mathews, 424 U.S. at 335 (1976)). In assessing whether Lee was afforded due process under the law at a telephonic hearing, I will now evaluate each factor.
On June 23, 2000 Lee appeared for a hearing before the ALJ. Lee, Hard Rock’s representatives and the Government’s representatives were on St. Thomas, while the ALJ presided over the proceedings via telephone from St. Croix. Therefore, the ALJ, whose duties included judging the credibility of all witnesses, was unable to observe the demeanor of the persons or witnesses who appeared and testified during the administrative hearing. Undeniably, as dictated by the facts of this case, credibility determinations are important in proceedings to determine whether to grant or deny unemployment benefits. Furthermore, the ultimate decision of whether an employee is entitled to unemployment benefits can be influenced by the ALJ’s credibility determinations of the witnesses who testify at the hearing.
There is case law precedent which rejects the use of telephonic hearings. Specifically, in a hearing to determine whether a former employee is entitled to unemployment benefits, the ALJ, as the factfinder, must evaluate the witnesses’ credibility, which involves observing the demeanor of the witnesses during their testimony. See Haebe v. DOJ, 288 F.3d 1288, 1300 (Fed.Cir. 2002) (clarifying that “our cases have only required deference [to an administrative judge’s findings] when an administrative judge was able to observe the demeanor of a testifying witness and, as a result, the administrative judge’s findings were explicitly or implicitly based on the demeanor of a witness.”); see also Kopack, Sr. v. NLRB, 668 F.2d 946, 953 (7th Cir. 1982). Furthermore, for *642the same reason that appellate courts are typically deemed to be poor judges of the credibility of witnesses who the appellate courts do not see, credibility determinations by the ALJ are significantly less valuable without the ALJ, during the hearing, observing the demeanor of the parties or witnesses whose credibility is in issue or is to be determined. See Rice v. Collins, 546 U.S. 333, 343, 126 S. Ct. 969, 163 L. Ed. 2d 824 (2006) (Breyer, J., concurring) (“The trial judge is best placed to consider the factors that underlie credibility: demeanor, context, and atmosphere.”). It is for this reason that “[o]ne must attribute significant weight to an ALJ’s findings based on demeanor because neither the Board nor the reviewing court has the opportunity similarly to observe the testifying witnesses.” Kopack, 668 F.2d at 953. Importantly, “[c]ourts have long recognized the need to accord significant weight to any determinations administrative hearing officers make that are based solely on witness demeanor and credibility.” Calloway v. Memorial Mission Hosp., 137 N.C. App. 480, 528 S.E.2d 397, 398-99 (2000) (citing Ryan v. Commodity Futures Trading Comm’n, 145 F.3d 910, 918 (7th Cir. 1998) (‘The Commission must attribute significant weight to an ALJ’s findings based on a witness’s demeanor because it does not have the opportunity to observe a testifying witness.’); NLRB v. Stor-Rite Metal Prods., Inc., 856 F.2d 957, 964 (7th Cir. 1988) (“Because only the ALJ can view the demeanor of the witnesses, any of the ALJ’s findings that turn on express or implied credibility determinations take on particular significance on review.”); Penasquitos Vill., Inc. v. NLRB, 565 F.2d 1074, 1078-79 (9th Cir. 1977) (“Weight is given the administrative law judge’s determinations of credibility for the obvious reason that he or she ‘sees the witnesses and hears them testify, while the Board and the reviewing court look only at cold records.’ ”) . . .) (citation omitted).
Importantly, the government has a strong interest in conducting in-person courtroom-type or conference room hearings. Any inconvenience or financial cost to the government in conducting a hearing in which the witnesses are testifying in the physical presence of the factfinder is miniscule when compared to the violation of Lee’s constitutional right to a fair hearing at which the factfinder can observe the witnesses’ demeanor as they testify. Specifically, the costs or travel expenses for ALJs to travel between the islands to conduct administrative hearings would not compromise any government interest or impose any significant burden upon the government because both the Judges of the *643Superior Court and the Justices of this Court routinely travel between St. Thomas and St. Croix to hear cases and to conduct judicial proceedings. I find no cogent or plausible reason why it would be an unreasonable burden for ALJs to do likewise. Therefore, a balancing of the three factors predicates that the telephonic hearing did not comport with the procedural due process requirements to which Lee was entitled, which includes a full and fair hearing on the merits of her claim for unemployment benefits. On remand, the Department of Labor is admonished that the use of telephonic hearings for proceedings to determine whether an individual will be granted or denied unemployment benefits may not comport with the procedural due process requirements of the Fourteenth Amendment. Although I conclude that Lee’s due process rights were violated under the circumstances of this case, I need not address the issue of whether a telephonic hearing is always or is automatically a violation of an individual’s due process rights.
The facts before us do not disclose that the ALJ was able to observe the witnesses by video or other live, visual means when the ALJ considered and ultimately rejected Lee’s claim for unemployment benefits. Nor does the record before us confirm that there was a video made of the telephonic hearing and that the video was reviewed by the ALJ before she made her decision in this case. Therefore, the ALJ was in no better position than this Court in determining whether Lee or Hard Rock’s representatives were more credible.
VI. CONCLUSION
This Court lacks jurisdiction to consider the merits of the Government’s appeal because the trial court’s Order remanding the case to the Department of Labor for further consideration is not a final judgment, a final decree or final order, nor is it an order cognizable under the statutory exceptions allowing interlocutory appeals. Therefore, I would DISMISS the Government’s appeal for lack of jurisdiction. On remand, however, and separate from the merits of this case, the Department of Labor is cautioned against the use of any proceedings where the ALJ is unable to observe the demeanor of all witnesses testifying at the hearing.

 Title 24, section 304(b)(3) of the Virgin Islands Code states the following:
An insured worker shall not be disqualified for waiting-week credit or benefits for any week of his unemployment unless with respect to such week the Commissioner of Labor finds that:
he was discharged for misconduct connected with his most recent work, in which case he shall be disqualified for the week in which he was discharged and beginning with the first day of the week following the week in which he was discharged until he has worked in at least four subsequent weeks (whether or not consecutive) and earned not less than four times his weekly benefit amount....
24 V.I.C. § 304(b)(3),


 In relevant part, the May 5, 2008 Order states the following:
ORDERED, that the decision of the Unemployment Division of the Department of Labor is REVERSED, and it is further
ORDERED, that all the findings and rulings made by the Administrative Law Judge in Virgin Islands Appeal Case No. 040-01-00, are VACATED, and it is further
ORDERED, that this matter is REMANDED for further proceedings which afford Petitioner relief consistent with this Order of the Court....
(Super. Ct. Order of May 5, 2008 at 9-10; App. of Appellant at 11-12.)


 Much confusion surrounds which division of the Department of Labor will receive the case upon remand. The ALJ’s decision, which is the subject of Lee’s Petition for Writ of Review, clearly indicates that it is a decision from the Hearing and Appeals Unit and not from the Unemployment Division. The decision further informs that “This decision will become final unless a petition for Judicial Review is filed in the Territorial Court of the Virgin Islands thirty (30) days after this decision has been mailed or otherwise delivered to each party.” (Id. at 13.) Importantly, application for unemployment benefits is first made to the Unemployment Division. Decisions of this Division are appealed to the Hearing and Appeals Unit of the same Department of Labor and presided over by an ALJ. Therefore, unless otherwise indicated, an appeal from a decision by the Hearing and Appeals Unit is necessarily remanded to the Hearing and Appeals Unit.


 Title 4, section 33(c) states:
Whenever the Superior Court judge, in making a civil action or order not otherwise appealable under this section, is of the opinion that the order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of *640litigation, the judge shall so state in the order. The Supreme Court of the Virgin Islands may thereupon, in its discretion, permit an appeal to be taken from the order, if application is made to it within ten days after the entry of the order; except that application for an appeal hereunder may not stay proceedings, in the Superior Court unless the Superior Court judge or the Supreme Court or a justice thereof orders a stay of the proceedings.
4 V.I.C. §.33(c).